DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al (US 4,634,843) in view of Kinoshita et al (US 2011/0132900) and Cull et al (US 2013/0271886). 
Payne shows the electric circuit for an electric heater including a heating element (12, 14, 16, 18) connected to a power supply line/terminal (L1, L2) through a triac (82A-82D), a knob (26-32) for inputting or selecting an operation mode of the heating element, a controller (118) as a trip controller that is in communication with a relay/relay contact (80/78) as a latch that is connected between the heating element and the voltage line, a microprocessor (72) that is in operable communication with the knob and the controller wherein the microprocessor includes a memory by which a desired heating or operation mode is set for the heating element. Also, as Payne shows the supply line/terminals (L1 and L2), one of terminals would be a voltage/hot terminal and the other would be a neutral line to complete a circuit via an electric cord as known in the art. 
But, Payne does not shows a current sensor for measuring current delivered to the heating element wherein the microprocessor in communication with the current sensor compares an expected current with a selected operation with a current measurement from the current sensor to disable the latch in response to the measured current that is higher or lower than the expected current. 
Kinoshita shows a current sensor (227) for measuring a current supplied to a heating element wherein a measured current from the current sensor is further applied to a control circuit (200), and the control circuit determines if the current measurement is insufficient or in excess compared with a normal or expected current which then controls whether to disable the heating element or not. Also see para [0178] and [0215].  
Cull shows it is known to provide a current sensor (130) including a Hall effect sensor, and a current transformer that measures current applied to an electrical load (124) via a trip mechanism (132) which can be a latch that is connected with a trip controller (122),  wherein the current sensor is connected with a processor (128) to interrupt the current to the load if the current exceeds the expected current which would have the measured current compared with the expected current to determine whether the measured current exceeds the expected current or not. Also see para [0020].
	In view of Kinoshita and Cull, it would have been obvious to one of ordinary skill in the art to adapt Payne with the microprocessor with a current sensor that measures and compares whether the measured current is higher or below the expected normal current of the selected mode of the heating element so that the operation of the heating element can be further controlled to produce the desired heating output without overheating or under-heating of the heating element. 
	With respect to claims 23 and 25, Cull shows that the current sensor includes a Hall-effect sensor and a current transformer wherein the current sensor would measure the current difference between the voltage line and the neutral line as the current is supplied from an electrical distribution line/terminal (126) to the heating element and returned to the neutral line which is well known in the art that completes the heating circuit as known in the art. 
	With respect to claim 24, Kinoshita further shows a temperature sensor that provides a temperature which indicates whether the desired target temperature is achieved, and Payne shows that is known that the temperature sensor can be a thermocouple.       
Claims 20-22 are  rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Kinoshita and Cull as applied to claims 19 and 23-25 above, and further in view of Imura (US 2007/0145034). 
Payne in view of Kinoshita and Cull shows the heating element that can have a plurality of operation modes including a high, medium, or a lower operating mode via the knob that sets for various heating mode, but Payne does not explicitly show an expected current associated with the high, medium, or low operating mode.  
Imura shows it is known to provide a user input (20) for selecting a high, medium, or a low operating mode of a heating element wherein each of the operating mode is associated with a temperature set by a power or its expected power wherein if the temperature is lower than the set or expected temperature, and the controlling of the power is known to be associated with controlling of the electric current, i.e., higher the current, higher the power would be. Also see para [0018]. 
	In view of Imura, it would have been obvious to one of ordinary skill in the art to adapt Payne, as modified by Kinoshita and Cull, with the microprocessor having a memory that includes an expected current associated with each of the high, medium, or low operating mode, which would have different expected current to perform each of the different operating mode, to predictably maintain or achieve the desired heating output/power/temperature associated with the selected operating mode without overheating or under-heating of the heating element. 
	With respect to claims 21 and 22,  Kinoshita teaches for a display means (100) that shows a selected operation mode such as cooking setting conditions wherein the display alerts or announces the condition of the cooking conditions including that  heating power, thus its current, is lowered or disabled for the user to reset or restart the heating element via a switch when needed or desired. Also see para [0252]-[0256].
Claims 26-30, 32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al (US 4,634,843) in view of Kinoshita et al (US 2011/0132900), Cull et al (US 2013/0271886), and Imura (US 2007/0145034).
Payne shows the electric circuit for an electric heater claimed including a heating element (12, 14, 16, 18) connected to a power supply line/terminal (L1, L2) through a triac (82A-82D), a user input device such as a knob (26-32) with a display or indicator for inputting or selecting an operation mode of the heating element including a high, medium or low operation, a controller (118) as a trip controller that is in communication with a relay/relay contact (80/78) as a latch that is connected between the heating element and the voltage line, a microprocessor (72) with a memory that is connected with the triac and the latch for controlling the desired heating or operation mode that is set for the heating element. Also, as Payne shows the supply line/terminals (L1 and L2), one of terminals would be a voltage/hot terminal and the other would be a neutral line to complete a circuit via an electric cord as known in the art. 
But, Payne does not shows a current sensor for measuring current delivered to the heating element wherein the microprocessor in communication with the current sensor compares an expected current with a selected operation with a current measurement from the current sensor to disable the latch in response to the measured current that is higher or lower than the expected current that is associated with the selected high, medium, or low operating mode. 
Kinoshita shows a current sensor (227) for measuring a current supplied to a heating element wherein a measured current from the current sensor is further applied to a control circuit (200), and the control circuit determines if the current measurement is insufficient or in excess compared with a normal or expected current which then controls whether to disable the heating element or not. Also see para [0178] and [0215].  Kinoshita also shows a display that displays an operating mode wherein its heating means is used for grill. Also see para [0029].
Cull shows it is known to provide a current sensor (130) including a Hall effect sensor and a current transformer that measures current applied to an electrical load (124) via a trip mechanism (132), which can be a latch that is connected with a trip controller (122),  wherein the current sensor is connected with a processor (128) to interrupt the current to the load if the current exceeds a threshold or expected current as the measured current would be compared with the expected current to determine whether the measured current exceeds the expected current or not. Also see para [0020].
Imura shows it is known to provide a user input (20) for selecting a high, medium, or a low operating mode of a heating element wherein each of the operating mode is associated with a temperature set by a power or its expected power wherein if the temperature is lower than the set or expected temperature, and the controlling of the power is known to be associated with controlling of the electric current, i.e., higher the current, higher the power would be. Also see para [0018]. 
	In view of Kinoshita, Cull, and Imura, it would have been obvious to one of ordinary skill in the art to adapt Payne with the microprocessor with a current sensor that measures and compares whether the measured current is higher or below the expected normal current for each of the selected mode of the heating element including a high, medium, or low operating mode so that the operation of the heating element, which would have different expected current to perform each of the different operating mode, can be further controlled to predictably maintain or achieve the desired heating output/power/temperature associated with the selected operating mode 
without overheating or under-heating of the heating element used for an electric grill as known in the art. 
	With respect to claims 27 and 28,  Kinoshita teaches for a display means (100) that shows a selected operation mode such as cooking setting conditions wherein the display alerts or announces the condition of the cooking conditions including that  heating power, thus its current, is lowered or disabled for the user to reset or restart the heating element via a switch when needed or desired. Also see para [0252]-[0256].
With respect to claims 29 and 30, Cull shows that the current sensor includes a Hall-effect sensor and a current transformer wherein the current sensor would measure the current difference between the voltage line and the neutral line as the current is supplied from an electrical distribution line/terminal (126) to the heating element and returned to the neutral line which is well known in the art that completes the heating circuit as known in the art. 
	 With respect to claims 34-37, Payne shows a plurality of heating elements including a second heating element with a second user input/knob wherein the microprocessor is also connected with the second heating element. As Kinoshita and Tran show a heating element that is provided with a current sensor, it would have been obvious to provide the second heating of Payne with its current sensor that measures the current measurement which is compared with an expected current associated with the second heating element to predictably control the desired heating output without overheating or under-heating of the heating element. 
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Kinoshita, Cull, and Imura as applied to claims 26-30, 32 and 34-37 above, and further in view of Dano et al (US 4,780,787) or Curtis (US 2015/0346264).
Payne in view of Kinoshita, Cull, and Imura shows the circuit claimed except for a watchdog monitor.
Dano shows it is known to provide a trip circuit with a watch-dog monitor (66) connected to the microprocessor (32) wherein the operations of a microprocessor are monitored and checked by the watch-dog monitor that monitors a period running signal of the microprocessor and to disable or break an electrical power when there is an absence of the signal.  
Curtis also shows a watch-dog apparatus (134) that is known to monitor a functionality of a microprocessor. Also see para [0125].
In view of Dano or Curtis, it would have been obvious to one of ordinary skill in the art to adapt Payne, as modified by Kinoshita, Cull, and Imura, with a watch-dog monitor that monitors the operations of the microprocessor wherein a trip signal would be issued to prevent any malfunctioning of the electric circuit including the circuit for running the electrical grill.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,524,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US Patent ‘312 recite the claimed circuit for an electric grill including a heating element connected to a voltage line through a triac and connected to a neutral line, a knob for selecting a high, medium, or low operating mode of the heating element, a trip controller connected with a latch, a current sensor including a Hall-effect sensor, a current transformer, a microprocessor to access and receive an expected current which is compared to a current measurement of the heating element to cause the trip controller to disable the latch and to disable a flow of current in response to the measurement that is higher or lower than the expected current 
While the claims are not identical, the more detailed scope of the patented claims is deemed to anticipate the broader scope of the pending claims and that the pending claims including the dependent claims are also deemed obvious variants to one of ordinary skill in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761